department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-138278-16 date date internal_revenue_service number release date index number ------------------------------------ -------------------------------- --------------------------- ------------------------------- ------------------------- --------------------------- ein ----------------- dear ------------------- ty ------------------------------------------------------------------------------------------ taxpayer a b c d state acquisition advisor financial advisor tax advisor date1 date2 date3 date4 date5 date6 dollar_figurea dollar_figureb dollar_figurec dollar_figured w x y z ------------------------------------ ---------------------------------------------------------- ------------------------ ----------------------------------------- ------------------------------- -------------- ----------------------------- -------------------------------------- --------------------------- -------------------------- ---------------------- -------------------- ---------------------------- ---------------------------- ---------------------- ------------------ ---------------- ------------------ ------------------ -------- ------ ------ --------- plr-138278-16 ww xx --------- --------- this is in response to a letter dated date1 requesting an extension of time to file the required election statement to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non- facilitative amounts for taxpayer’s transaction during ty this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer was organized on date6 under the laws of state during ty taxpayer was the common parent of an affiliated_group_of_corporations taxpayer group that joined in filing consolidated u s federal_income_tax returns taxpayer had a calendar_year end and used the accrual_method of accounting description of taxpayer’s business operations during ty taxpayer operated as a holding_company taxpayer through its operating subsidiaries including a owned and operated short-stay ambulatory facilities across the united_states immediately prior to the acquisition discussed below taxpayer was owned by b facts relating to the acquisition on date2 c an unrelated corporation taxpayer and b entered into an agreement to undertake a business combination of taxpayer and certain subsidiaries of c the c contributed entities this business combination was to be effected through an acquisition of taxpayer and the c contributed entities by d ie the acquisition on date3 the following steps were consummated to effect the acquisition taxpayer contribution b transferred w of their equity interests in taxpayer to d in exchange for x of the sole issued and outstanding class of d stock the taxpayer contribution c contribution c transferred all of the outstanding equity interests in the c contributed entities to d in exchange for y of the sole issued and outstanding class of d stock the c contribution and d share transfer b collectively sold z of d stock to c in exchange for cash plr-138278-16 upon completion of the acquisition ww of d stock was held by c and xx of d stock was held by b due to the acquisition taxpayer group terminated on date and the taxpayer group’s tax_return for ty represents taxpayer group’s final return thereafter taxpayer operated as a subsidiary of d the success-based fees paid_by taxpayer with respect to the acquisition taxpayer paid acquisition advisor and financial advisor success-based fees of dollar_figurea and dollar_figureb respectively the success-based fees for financial advisory services performed in the process of investigating or otherwise pursuing the acquisition thus taxpayer paid amounts for success-based fees totaling dollar_figurec during ty and this amount was properly accruable for ty the missed election and discovery of the missed election tax advisor advised taxpayer as to the proper u s federal_income_tax treatment of the success-based fees and prepared taxpayer’s consolidated u s federal_income_tax return for ty ie the election return in preparing such return tax advisor complied with the substantive requirements of revproc_2011_29 described in detail below by deducting of the success-based fees under sec_162 and capitalizing of the success-based fees based upon a transaction cost study performed by tax advisor for ty the taxpayer deducted dollar_figured ie of dollar_figurec of success-based fees on the election return filed date4 however taxpayer inadvertently failed to attach the required election statement the rev_proc election statement on date5 while discussing with tax advisor its report concerning the success- based fees taxpayer inquired as to whether the revproc_2011_29 election statement had been included with the election return it was determined upon a review of the election return that the revproc_2011_29 election statement had not been filed therewith tax advisor immediately discussed with taxpayer the ability of taxpayer to request an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the revproc_2011_29 election statement law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 plr-138278-16 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are deducted and capitalized it is this third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to attach the election statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return for ty and attaching a completed election statement to it plr-138278-16 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under plr-138278-16 sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required under sec_4 of revproc_2011_29 stating that it is electing the safe_harbor treatment for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized for ty caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether the acquisition is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this plr-138278-16 requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ bridget tombul chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
